The petitioner’s position as an art teacher in the Amityville Union Free School District (hereinafter the district) was abolished in 1992, and she was rehired by the district in 2001. In 2007 she commenced this proceeding alleging that in 2006, she became aware that an art position had become available in 1994 for which she should have been appointed pursuant to Education Law § 3013 (3) (a). Contrary to the petitioner’s contention, the Supreme Court properly denied the petition arid dismissed the proceeding pursuant to the doctrine of primary jurisdiction, as the Commissioner of Education has the specialized knowledge and expertise to resolve, in the first instance, the factual question of whether a position similar to the petitioner’s former position became available in 1994 (see Matter of deVente v Board of Educ., Broome-Tioga Bd. of Coop. Educ. Servs., 15 AD3d 716, 718 [2005]; Matter of Markow-Brown v Board of Educ., Port Jefferson Pub. Schools, 301 AD2d 653, 653-654 [2003]; Matter of Donato v Board of Educ. of Plainview, Old Bethpage Cent. School Dist., 286 AD2d 388 [2001]).
The parties’ remaining contentions are without merit or not properly before this Court. Skelos, J.E, Balkin, Leventhal and Lott, JJ., concur. [Prior Case History: 2008 NY Slip Op 31595(U).]